DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 05/18/2021. 
Claim(s) 15-20, 22-27, 30-36, 39 and 40 are currently pending. 
Claim(s) 15, 17 and 30 have been amended. 
Claim(s) 1-14, 21, 28, 29, 37 and 38 have been canceled. 

Response to Arguments
Applicant’s arguments, see Remarks filed 05/18/2021, with respect to the rejection of claim(s) 15-20, 22-27, 30-36, 39 and 40 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim(s) 15-20, 22-25, 27, 30-32 and 34-36 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 15-20, 22-27, 30-36, 39 and 40 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

However, Basol does not teach a minor conductive portion that deviates from the major conducting portion, the minor conductive portion connecting a first part and a second part of the major conductive portion.
Kawakami does not alleviate the deficiencies in Basol.
One would not be motivated to modify the conductive line of Basol to comprise a minor conductive portion as recited in the claims as there is not teaching, suggestion or motivation to do so.  Further, such modification would require the substantial reconstruction and redesign of the elements shown in Basol as well as a change in the basic principle under which the Basol construction was designed to operate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721